DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/22 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/22 has been considered by the examiner.


Allowable Subject Matter
Claims 1, 3-6, 8-10, 12-15, 17-18 and 20 are allowed.

The following are details of the closest prior arts of record found:
Garcia Martin et al. (US Patent Publication 2013/0142042) discloses a determination of separate policies for one or more data flow of a data communication advantageously allows the separate handling of the data flows by different access networks and wherein upon receiving the message from the H-ANDSF, the UE sends a request to the address and the address resolves to the H-ANDSF which upon receiving the response from the UE sends to the UE a policy message which comprises an enhanced ANDSF Management Object and discloses the policy message comprises a plurality of policies wherein each policy indicates a preferred list of one or more access networks to be used by the UE and each policy also indicates the one or more data flows to which it applies and discloses in the case of a multimedia session comprising audio and video, there are three IP flows: signaling, audio and video and discloses in the event that each data flow should be established through a different access network, the ANDSF Management Object would comprise three policies with each policy applicable to a single and different IP flow.
NPL document “SA WG2 Meeting #120; S2-172012; Huawei; TS 23.502: Discussion about QoS parameter mapping from 5GS to EPS and how to allocate TFT” discloses when QoS flows are setup in 5GC, mapped EPS QoS parameters and EPS bearer IDs are created and provided to the UE and wherein the QoS mapping between 4G and 5G QoS flow and the PCF/PCRF authorize the 5G/4G subscription context and provide the same PCC rules apart from small differences in the PCC rule parameters such as the 5QI and QCI, the Session-AMBR and APN-AMBR and the QFI and the EPS bearer ID are one to one mapped as only one EPS bearer ID/QFI is for default bearer/5G default QoS flow ID respectively.
NPL document “3GPP TS 23.503 V15.0.0 (2017-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Policy and Charging Control Framework for the 5G system; Stage 2 (Release 15)” discloses a UE route selection policy URSP includes a prioritized list of URSP rules and the UE may be provisioned with a USRP by the HPLMN and each URSP rule contains a rule precedence value that determines the priority of the rule within the policy and each URSP rule contains a traffic descriptor that determines when the rule is applicable and Table 6.6.2-1 shows the UE route selection policy rule to include a rule precedence, traffic descriptor, route selection descriptor, etc. and Table 6.6.2-2 shows the route selection descriptor to include route selection components, access type preference, etc.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1, 3-6, 8-10, 12-15, 17-18 and 20 are found to be allowable because the closest prior art found of Garcia Martin et al. (US Patent Publication 2013/0142042) and NPL document “SA WG2 Meeting #120; S2-172012; Huawei; TS 23.502: Discussion about QoS parameter mapping from 5GS to EPS and how to allocate TFT” and NPL document “3GPP TS 23.503 V15.0.0 (2017-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Policy and Charging Control Framework for the 5G system; Stage 2 (Release 15)” fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “at least some of the parameters in the second UE policy and at least some of the parameters of the first UE policy are different, and there is a mapping relationship between the at least some of the parameters of the second UE policy and the at least some of the parameters of the first UE policy, wherein the UE policy is User Equipment Routing Selection Policy (URSP), a Precedence parameter in a rule of the first UE policy is the same with that in a rule of the second UE policy, and a Traffic Descriptor parameter in a rule of the first UE policy is the same with that in a rule of the second UE policy.”  in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 1 and independent claim 9 and independent claim 18 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645